Exhibit 10.5

SIXTH AMENDMENT TO

LETTER OF CREDIT FACILITY AGREEMENT AND

AMENDMENT TO OTHER LOAN DOCUMENTS

THIS SIXTH AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENT AND AMENDMENT TO
OTHER LOAN DOCUMENTS (the “Sixth Amendment” or this “Amendment”), effective as
of the 22 day of February, 2013 (the “Amendment Effective Date”), is entered
into by and among BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited
liability company (the “Borrower”), the Guarantors party hereto (the
“Guarantors”), the Lenders party hereto (the “Lenders”) and CAPITAL ONE, N.A.,
as Administrative Agent for the Lenders.

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Letter of Credit Facility Agreement dated December 24, 2010 as
amended by that First Amendment to Letter of Credit Amendment dated May 31,
2011, that Second Amendment to Letter of Credit Facility Agreement dated
December 30, 2011, that Third Amendment to Letter of Credit Facility Agreement
dated May 24, 2012, that Fourth Amendment to Letter of Credit Facility Agreement
and Waiver dated November 8, 2012 and that Fifth Amendment to Letter of Credit
Facility Agreement dated December 20, 2012 (as amended and as may be further
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested the Lenders and the Administrative Agent
extend the Maturity Date (as defined in the Credit Agreement); and

WHEREAS, the Administrative Agent and the Lenders are willing to so amend the
Credit Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendment to Maturity Date. (a) The definition of “Maturity Date” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

““Maturity Date” means June 22, 2014.”

 

  (b) Notwithstanding anything contained in the Loan Documents to the contrary,
the term “Maturity Date” or words of similar import, including “the date on
which the Obligations are due and payable” as used therein is hereby changed and
shall mean June 22, 2014.

3. Reservation of Rights. Nothing contained in this Amendment is intended to
limit, nor shall it be deemed to limit or in any way affect, any of the
Administrative Agent’s or

 

-1-



--------------------------------------------------------------------------------

Lenders’ claims, rights or remedies under the Credit Agreement or any of the
other Loan Documents, and nothing in this Amendment shall in any way modify,
change, impair, affect, diminish, or release any liability of Borrower and/or
Guarantor under or pursuant to the Credit Agreement or any of the other Loan
Documents or entitle Borrower and/or Guarantor to any other or further notice or
demand whatsoever. Nothing contained herein, nor any failure by the
Administrative Agent or any Lender to exercise any of its rights or remedies
under the Credit Agreement or any of the other Loan Documents, shall be deemed
to constitute, nor is it intended to constitute, any waiver whatsoever of any:
(i) default or Event of Default that may exist under the Credit Agreement or
under any other Loan Document; (ii) term, provision, condition, covenant or
agreement contained in the Credit Agreement or in any of the other Loan
Documents; or (iii) rights or remedies of the Administrative Agent or any Lender
under the Credit Agreement or any of the other Loan Documents, at law or in
equity or otherwise, or prejudice or preclude any other or further exercise of
any such right or remedy by the Administrative Agent or the Lenders, all of
which are hereby reserved.

4. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.

5. Representations and Warranties. The Borrower and Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against the Borrower and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof,
(d) except as waived in Section 4 hereof, no Default or Event of Default exists
under the Credit Agreement or under any Loan Document and (e) the execution,
delivery and performance of this Amendment has been duly authorized by the
Borrower and Guarantors.

6. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:

 

  (a) the receipt by the Administrative Agent of this Amendment fully executed
by all parties hereto;

 

-2-



--------------------------------------------------------------------------------

  (b) the payment to the Administrative Agent of all fees that are due and all
expenses, including any billed fees and disbursements of Andrews Kurth LLP, in
connection with this Amendment; and

 

  (c) the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

7. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

8. Governing Law. This Amendment, the other Loan Documents and all other
documents executed in connection herewith shall be deemed to be contracts and
agreements under the laws of the State of Texas and of the United States of
America and for all purposes shall be construed in accordance with, and governed
by, the laws of Texas and of the United States.

9. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

10. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

11. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

12. Release by Borrower and Guarantors. Borrower and each Guarantor does hereby
release and forever discharge the Administrative Agent and each of the Lenders
and each affiliate thereof and each of their respective employees, officers,
directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the Borrower or Guarantors or their representatives and the
Administrative Agent and each Lender or any of their respective directors,
officers, agents, employees, attorneys or other representatives

 

-3-



--------------------------------------------------------------------------------

and, in either case, whether or not caused by the sole or partial negligence of
any indemnified party. Such release, waiver, acquittal and discharge shall and
does include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, calling of the Credit Agreement
into default, exercise of remedies and all similar items and claims, which may,
or could be, asserted by any of the Borrower or Guarantors.

13. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company By:   /s/ John Hoffman  

 

Name:   John Hoffman  

 

Title:   President & CEO  

 

GUARANTORS: BLACK ELK ENERGY FINANCE CORP., a Texas corporation By:   /s/ John
Hoffman  

 

Name:   John Hoffman  

 

Title:   President  

 

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company By:  
/s/ John Hoffman  

 

Name:   John Hoffman  

 

Title:   President  

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER: CAPITAL ONE, N.A. By:   /s/ Scott
L. Joyce  

 

Name:   Scott L. Joyce Title:   Senior Vice President